Peters, J.
It was decided in Newbit v. Inhabitants of Appleton, 63 Maine, 491, that a “notice and request to the overseers,” required to be given by an inhabitant to enable him to recover of a town for the support of a pauper, was sufficient, if served upon *522a single overseer. That case is not distinguishable from this. The reasons given for the decision in that case are as applicable here. The complaint required in this case must be a written one. It could not very well be delivered to more than one of the selectmen. It would then be the duty of that officer to communicate with his associates in regard to it. Exceptions sustained.
Appleton, C. J., Dickerson, Daneorth, Yirgin and Libbey, JJ., concurred.